Case 3:17-cv-00072-NKM-JCH Document 1100 Filed 09/21/21 Page 1 of 6 Pageid#: 18110




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division

    ELIZABETH SINES, SETH WISPELWEY,
    MARISSA BLAIR, APRIL MUNIZ,
    MARCUS MARTIN, NATALIE ROMERO,
    CHELSEA ALVARADO, THOMAS BAKER
    and JOHN DOE,
                          Plaintiffs,
    v.

    JASON KESSLER, RICHARD SPENCER,
    CHRISTOPHER CANTWELL, JAMES       Civil Action No. 3:17-cv-00072-NKM
    ALEX FIELDS, JR., VANGUARD
    AMERICA, ANDREW ANGLIN,
    MOONBASE HOLDINGS, LLC, ROBERT
    “AZZMADOR” RAY, NATHAN DAMIGO,
    ELLIOT KLINE a/k/a/ ELI MOSLEY,
    IDENTITY EVROPA, MATTHEW
    HEIMBACH, MATTHEW PARROTT a/k/a
    DAVID MATTHEW PARROTT,
    TRADITIONALIST WORKER PARTY,
    MICHAEL HILL, MICHAEL TUBBS,
    LEAGUE OF THE SOUTH, JEFF SCHOEP,
    NATIONAL SOCIALIST MOVEMENT,
    NATIONALIST FRONT, AUGUSTUS SOL
    INVICTUS, FRATERNAL ORDER OF THE
    ALT-KNIGHTS, MICHAEL “ENOCH”
    PEINOVICH, LOYAL WHITE KNIGHTS OF
    THE KU KLUX KLAN, and EAST COAST
    KNIGHTS OF THE KU KLUX KLAN a/k/a
    EAST COAST KNIGHTS OF THE TRUE
    INVISIBLE EMPIRE,

                                 Defendants.

       PLAINTIFFS’ CORRECTED RESPONSE TO ORDER DIRECTING MEET AND
               CONFER, DATED SEPTEMBER 10, 2021, DOC. NO. 1058

          Pursuant to this Court’s September 10, 2021 Order (Doc. No. 1058), Plaintiffs were able

   to meet and confer with all Defendants and defense counsel regarding witness testimony at trial
Case 3:17-cv-00072-NKM-JCH Document 1100 Filed 09/21/21 Page 2 of 6 Pageid#: 18111




   except for Defendant Elliot Kline. 1

            As a result of those meetings, we are pleased to report that the parties agree that all

   witnesses – Plaintiffs, Defendants and third parties – will testify in person with the possible

   exception of Defendant Michael Tubbs. Plaintiffs understand that Mr. Tubbs has extenuating

   circumstances relating to the medical condition of a family member that may make testifying in

   person unduly difficult. Subject to receiving written confirmation from a doctor, Plaintiffs are

   agreeable to Mr. Tubbs testifying remotely with the understanding that if the situation is resolved

   by the time Mr. Tubbs is needed to testify, then he will testify in person. With the understanding

   that all Defendants and Plaintiffs (with the possible exception of Mr. Tubbs) will testify in

   person, the parties further agree that Defendants can participate in the trial remotely when they

   are not testifying.

            Plaintiffs met and conferred twice with Mr. Cantwell, including today, but at that time, Mr.

   Cantwell’s witness list had not yet been docketed. Mr. Cantwell indicated that in principle he

   agrees that his witnesses should testify in person, but that he is not yet in a position to make specific

   representations about whether all of the witness on his witness list will be able to testify in person.

   Plaintiffs will meet and confer with Mr. Cantwell as soon as practicable now that his witness list

   is docketed to discuss the witnesses on his list. Plaintiffs are also filing an amended witness list as




   1
    Plaintiffs contacted Defendant Kline by e-mail on September 13, 2021 and again on September 15, 2021. See Ex. 2.
   Defendant Kline did not respond to Plaintiffs’ emails and has not responded to any outreach from Plaintiffs for at least
   one year.



                                                              2
Case 3:17-cv-00072-NKM-JCH Document 1100 Filed 09/21/21 Page 3 of 6 Pageid#: 18112




   directed by the Court, which indicates that all of Plaintiffs’ witnesses will testify in person. See

   Exhibit 1.



   Date: September 21, 2021

                                                        Respectfully submitted,



                                                        Roberta A. Kaplan (pro hac vice)
                                                        Julie E. Fink (pro hac vice)
                                                        Gabrielle E. Tenzer (pro hac vice)
                                                        Michael L. Bloch (pro hac vice)
                                                        Yotam Barkai (pro hac vice)
                                                        Emily C. Cole (pro hac vice)
                                                        Alexandra K. Conlon (pro hac vice)
                                                        Jonathan R. Kay (pro hac vice)
                                                        Benjamin D. White (pro hac vice)
                                                        KAPLAN HECKER & FINK LLP
                                                        350 Fifth Avenue, Suite 7110
                                                        New York, NY 10118
                                                        Telephone: (212) 763-0883
                                                        rkaplan@kaplanhecker.com
                                                        jfink@kaplanhecker.com
                                                        gtenzer@kaplanhecker.com
                                                        mbloch@kaplanhecker.com
                                                        ybarkai@kaplanhecker.com
                                                        ecole@kaplanhecker.com
                                                        aconlon@kaplanhecker.com
                                                        jkay@kaplanhecker.com
                                                        bwhite@kaplanhecker.com

                                                        Counsel for Plaintiffs




                                                    3
Case 3:17-cv-00072-NKM-JCH Document 1100 Filed 09/21/21 Page 4 of 6 Pageid#: 18113




         Of Counsel:


    Robert T. Cahill (VSB 38562)                  Karen L. Dunn (pro hac vice)
    COOLEY LLP                                    William A. Isaacson (pro hac vice)
    11951 Freedom Drive, 14th Floor               Jessica Phillips (pro hac vice)
    Reston, VA 20190-5656                         PAUL WEISS RIFKIND WHARTON &
    Telephone: (703) 456-8000                     GARRISON LLP
    Fax: (703) 456-8100                           2001 K Street, NW
    rcahill@cooley.com                            Washington, DC 20006
                                                  Telephone: (202) 223-7300
                                                  Fax: (202) 223-7420
                                                  kdunn@paulweiss.com
                                                  wisaacson@paulweiss.com
                                                  jphillips@paulweiss.com

    Alan Levine (pro hac vice)                    David E. Mills (pro hac vice)
    Philip Bowman (pro hac vice)                  Joshua M. Siegel (VSB 73416)
    COOLEY LLP                                    COOLEY LLP
    1114 Avenue of the Americas, 46th Floor New   1299 Pennsylvania Avenue, NW
    York, NY 10036                                Suite 700
    Telephone: (212) 479-6260                     Washington, DC 20004
    Fax: (212) 479-6275                           Telephone: (202) 842-7800
    alevine@cooley.com                            Fax: (202) 842-7899
    pbowman@cooley.com                            dmills@cooley.com
                                                  jsiegel@cooley.com

    J. Benjamin Rottenborn (VSB 84796)
    WOODS ROGERS PLC
    10 South Jefferson St., Suite 1400
    Roanoke, VA 24011
    Telephone: (540) 983-7600
    Fax: (540) 983-7711
    brottenborn@woodsrogers.com

                                                  Counsel for Plaintiffs




                                              4
Case 3:17-cv-00072-NKM-JCH Document 1100 Filed 09/21/21 Page 5 of 6 Pageid#: 18114




                                   CERTIFICATE OF SERVICE

          I hereby certify that on September 21, 2021, I filed the foregoing with the Clerk of Court
   through the CM/ECF system, which will send a notice of electronic filing to:

    Elmer Woodard                                      David L. Campbell
    5661 US Hwy 29                                     Justin Saunders Gravatt
    Blairs, VA 24527                                   Duane, Hauck, Davis & Gravatt, P.C.
    isuecrooks@comcast.net                             100 West Franklin Street, Suite 100
                                                       Richmond, VA 23220
    James E. Kolenich                                  dcampbell@dhdglaw.com
    Kolenich Law Office                                jgravatt@dhdglaw.com
    9435 Waterstone Blvd. #140
    Cincinnati, OH 45249                               Counsel for Defendant James A. Fields, Jr.
    jek318@gmail.com

    Counsel for Defendants Jason Kessler, Nathan
    Damigo, and Identity Europa, Inc. (Identity
    Evropa)

    Bryan Jones                                        William Edward ReBrook, IV
    106 W. South St., Suite 211                        The ReBrook Law Office
    Charlottesville, VA 22902                          6013 Clerkenwell Court
    bryan@bjoneslegal.com                              Burke, VA 22015
                                                       edward@rebrooklaw.com
    Counsel for Defendants Michael Hill, Michael
    Tubbs, and League of the South               Counsel for Defendants Jeff Schoep, National
                                                 Socialist Movement, Nationalist Front,
                                                 Matthew Parrott, Traditionalist Worker Party
                                                 and Matthew Heimbach

    Joshua Smith
    Smith LLC
    807 Crane Avenue
    Pittsburgh, PA 15216-2079
    joshsmith2020@gmail.com

    Counsel for Defendants Matthew Parrott,
    Traditionalist Worker Party and Matthew
    Heimbach




                                                   5
Case 3:17-cv-00072-NKM-JCH Document 1100 Filed 09/21/21 Page 6 of 6 Pageid#: 18115




           I hereby certify that on September 21, 2021, I also served the following non-ECF
   participants via mail and electronic mail:

    Richard Spencer                               Christopher Cantwell
    richardbspencer@icloud.com                    Christopher Cantwell 00991-509
    richardbspencer@gmail.com                     USP Marion, 4500 Prison Rd.
                                                  P.O. Box 2000
                                                  Marion, IL 62959

    Vanguard America                              Robert “Azzmador” Ray
    c/o Dillon Hopper                             azzmador@gmail.com
    dillon_hopper@protonmail.com

    Elliott Kline a/k/a Eli Mosley
    eli.f.mosley@gmail.com
    deplorabletruth@gmail.com
    eli.r.kline@gmail.com


                                                  _________________
                                                  Michael L Bloch (pro hac vice)
                                                  KAPLAN HECKER & FINK LLP

                                                  Counsel for Plaintiffs




                                              6
